Case 8:20-cv-01071-SDM-AAS Document 57 Filed 12/11/20 Page 1 of 1 PageID 378




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CONNY TEJADA,

        Plaintiff,

vs.                                                   Case No.: 8:20-cv-01071

SAMUEL RAMZI BOUTROS,
KRESS BUILDING, INC.,
RAB LAND & DEVELOPMENT, INC.,
RAB LAND CONDOMINIUMS, LLC,
RAB LAND ENTERPRISES, LLC,
RAB LAND HOUSING, LLC,
RAB LAND INVESTMENTS, LLC,
RAB LAND PROPERTIES, LLC, RAB LAND RENTALS, LLC,
and RAB LAND, LLC,

      Defendants.
____________________________________ /

                             MEDIATOR'S NOTICE OF IMPASSE

        On December 4, 2020, the parties and their counsel convened for mediation in this matter with

the undersigned acting as mediator. All parties engaged in negotiations, but were unable to reach an

agreement. Accordingly, the undersigned declares an impasse.

                                              Respectfully submitted,

                                              /s/Joseph H. Varner, III
                                              Joseph H. Varner, III, Mediator
                                              Florida Bar No. 394904
                                              HOLLAND & KNIGHT LLP
                                              P.O. Box 1288
                                              Tampa, Florida 33601-1288
                                              Tel: (813) 227-8500
                                              Fax: (813) 229-0134

                                   CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on December 11, 2020, a true and correct copy of the foregoing
instrument was electronically filed with the Clerk of the Court by using the CM/ECF system, which
will send electronic notification to all CM/ECF participants in this case.
                                                      /s/ Joseph H. Varner, III
                                                      Mediator


#47383537_v1
